RUBICON MINERALS CORPORATION Interim Consolidated Financial Statements First Quarter Ended March 31, 2013 (Unaudited) RUBICON MINERALS CORPORATION Consolidated Balance Sheets (Unaudited) (in Canadian dollars, in thousands) March 31, 2013 December 31, 2012 Assets Current assets Cash and cash equivalents $ $ Temporary investments (note 4) Marketable securities (note 5) Accounts receivable Prepaid expenses and supplier advances Restricted cash and deposits (note 6) Property, plant and equipment (note 7) Exploration and evaluation assets (note 8) $ $ Liabilities and Equity Current liabilities Accounts payable and accrued liabilities (note 9) $ $ Current portion of finance lease obligation (note 10) Non-current liabilities Deferred income taxes Finance lease obligation (note 10) Provision for closure and reclamation (note 11) Equity Share capital (note 12) Share-based payment reserve Accumulated other comprehensive loss ) ) Deficit ) ) $ $ See accompanying notes to the consolidated financial statements Commitments and Contingency (note 16) Approved by the Board of Directors and authorized for issue on May 9, 2013. (Signed) “David Adamson” (Signed) “Julian Kemp” David Adamson, Director Julian Kemp, Director - 1 - RUBICON MINERALS CORPORATION Consolidated Statements of Comprehensive Loss (Unaudited) (in Canadian dollars, in thousands except for share data) For the three months ended March 31 Expenses Consulting and professional fees $ $ Depreciation 19 18 General and administrative (note 14) Investor relations (note 15) Salaries and benefits Share-based compensation (note 12) Loss before other items ) ) Interest and other income Foreign exchange loss (1
